RECOMMENDED FOR FULL-TEXT PUBLICATION
                          Pursuant to Sixth Circuit Rule 206
                                 File Name: 12a0366p.06

              UNITED STATES COURT OF APPEALS
                             FOR THE SIXTH CIRCUIT
                               _________________


                                            X
                        Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                             -
                                             -
                                             -
                                                          No. 12-5294
           v.
                                             ,
                                              >
                                             -
                     Defendant-Appellant. -
 JOHNNY E. HATCHER,
                                             -
                                            N

                               Filed: October 23, 2012
                  Before: BOYCE F. MARTIN, JR., Circuit Judge.

                                 _________________

                                       ORDER
                                 _________________

       Johnny E. Hatcher is appealing his conviction for conspiring to distribute and
possess with the intent to distribute 1,000 kilograms or more of marijuana. He moves
to file his appendix under seal to prevent the public disclosure of personal identifying
information. Hatcher tendered the appendix, and it has been sealed pending a ruling on
his motion. The government has not responded to Hatcher’s motion.

       Documents filed in this Court generally must be made available to the public.
Procter & Gamble Co. v. Bankers Trust Co., 78 F.3d 219, 227 (6th Cir. 1996).
Nonetheless, documents sealed in the district court must continue to be filed under seal
in this Court. 6th Cir. R. 25(h)(5). Additionally, documents “whose privacy protection
was governed by . . . Federal Rule of Criminal Procedure 49.1 [are] governed by the
same rule on appeal.” Fed. R. App. P. 25(a)(5). Rule 49.1 permits the redaction of
certain personal identifying information, including social security numbers and home
addresses. Fed. R. Crim. P. 49.1(a)(1), (5). The rule does not permit the redaction of



                                           1
No. 12-5294        United States v. Hatcher                                         Page 2


court filings related to certain charging documents in various criminal matters. Fed. R.
Crim. P. 49.1(b)(7), (9).

       The tendered appendix contains exhibits that were admitted during Hatcher’s
sentencing hearing, but are not included in the record on appeal. It does not appear that
these exhibits were sealed before the district court. There are limited references in these
documents to information permitted to be redacted under Rule 49.1. Given the limited
redactable information contained in the appendix, it does not appear that the appendix,
as a whole, should be sealed.

       Therefore, the motion to file the appendix under seal is granted in part. Hatcher
is directed to file sealed and public versions of the appendix, redacting any confidential
matters that were sealed before the district court or that fall within Rule 49.1.

                                ENTERED BY ORDER OF THE COURT


                                      /s/ Deborah S. Hunt
                                ___________________________________
                                             Clerk